i          i      i                                                                               i         i       i




                                     MEMORANDUM OPINION

                                              No. 04-10-00637-CV

                                    IN RE Jim HIDY and Beverly HIDY

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 2, 2010, relator filed a petition for writ of mandamus and a motion for

temporary relief. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).



                                                                         PER CURIAM




           1
          … This proceeding arises out of Cause No. 2008-CI-08961, styled Jim Hidy, Jr. and Beverly Hidy v. Methodist
Healthcare System of San Antonio, Ltd., LLP d/b/a Methodist Hospital and Mark Canales, M.D., pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding. However, the order
complained of was signed by the Honorable Janet Littlejohn, presiding judge of the 150th Judicial District Court, Bexar
County, Texas.